COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Commitment Christopher Joseph Farro

Appellate case number:   01-18-00164-CV

Trial court case number: 818810-0101Z

Trial court:             185th District Court of Harris County

        Appellant’s motions for rehearing and en banc reconsideration are DENIED. See TEX. R.
APP. P. 49.3. Any pending matters are dismissed as moot.


Judge’s signature:       /s/ Russell Lloyd
                         Acting for the Court

En banc panel consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss.

Goodman, J., dissenting from denial of en banc reconsideration.


Date: August 20, 2019